Title: From George Washington to David Stuart, 12 February 1787
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Feb. 12th 1787.

At length I have received the sheriffs acct against me for Taxes—a copy of which I enclose you. Mr Ratcliff supposes I am well acquainted with the manner of discharging it, but in truth I am not—nor whether his charges are right, or not; I shall thank you therefore for your Inspection, & comparison of it with the revenue Acts; and then, for providing me with the means for discharging it to the best advantage; according to your offer.
At Christmas, when Peter, his Wife, & others of the family informed me his time was up, I sent him home, but he returned; informing me that as there was no place provided for him, Mrs Stuart desired him to remain here till your return from the Assembly. It did not occur to me, either of the times you were here, to inform you, that as he may be called away before the covering

season comes on, and the time of the Mares dropping their young, at which alone he would be essentially serviceable to me, that I derive no advantage from his stay; as feeding & dressing can be performed as well by any other person as himself; consequently that I have no desire to keep him, if you find a use for him. I am, Dear Sir Yr most Obedt & Affe. Servt

Go: Washington


This letter was sent to Alexandria on Monday, by Mr Lear, who not seeing you in Town brought it back.

